IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
WILLIAM CURTIS HOOD,
Plaintiff,
Vv. Civil Action No. 3:18cv689

ANDREW M. SAUL,
Commissioner of Social Security,

Defendant.

FINAL ORDER

This matter comes before the Court on the September 4, 2019 Report and
Recommendation (the “R&R”) issued by the Honorable David J. Novak, United States
Magistrate Judge. (ECF No. 16.) The R&R recommends finding that the Administrative Law
Judge erred when assessing Plaintiff William Curtis Hood’s Residual Functional Capacity
(“RFC”) by limiting “Plaintiff to simple, routine, repetitive tasks not in a production-based
setting, occasional interaction with supervisors and co-workers, ... none of which account for
Plaintiff's ability to stay on task at a sustained rate.” (R&R 36, ECF No. 16.) The R&R asserts
that the “ALJ [did not] properly explain why Plaintiff's moderate limitations in concentration,
persistence and pace translated into no additional RFC limitations.” (/d.) The R&R stated that
the “Court cannot assess whether substantial evidence supports the ALJ’s step-five conclusion,
because the ALJ failed to address Plaintiff's moderate limitations in concentration, persistence
and pace in formulating Plaintiff's RFC.” (R&R 40.) Asa result, it averred that the “Court
cannot determine whether the laundry folder position accurately reflected Plaintiff's abilities,
precluding meaningful review of the ALJ’s step-five conclusion.” (/d.) Accordingly, the R&R

recommends vacating the decision of the Commissioner and remanding this action. (/d.)
Neither Hood nor Defendant Andrew Saul filed an objection to the R&R and the time to

do so has expired.

Finding no error, the Court:

(6)

ADOPTS the findings and recommendations as set forth in the R&R, (ECF
No. 16);

GRANTS Hood’s Motion for Summary Judgment, (ECF No. 12):
GRANTS Hood’s Motion to Remand, (ECF No. 13);
DENIES Saul’s Motion for Summary Judgment, (ECF No. 15);

VACATES AND REMANDS the final decision of the Commissioner pursuant to
the fourth sentence of 42 U.S.C. § 405(g); and,

DIRECTS the Clerk to CLOSE this case.

Let the Clerk send a copy of this Order to all counsel of record.

Itis SO ORDERED.

 

M. of
United States District Judge

Date: Seeittembs, \4 2014

Richmond, Virginia

NO
